Exhibit 10.26

LINCOLN NATIONAL CORPORATION

EXCESS RETIREMENT PLAN

Amendment & Restatement Effective November 5, 2007

(except as otherwise indicated)

The Lincoln National Corporation Excess Retirement Plan (the “Plan”) is hereby
adopted effective November 5, 2007 by Lincoln National Corporation and
Participating Employers. The Plan is the successor to and replaces the following
plans: the Lincoln National Corporation Executives’ Excess Compensation Pension
Benefit Plan, the Lincoln National Corporation Employees’ Supplemental Pension
Benefit Plan, the Lincoln National Life Insurance Company Agents’ Supplemental
Pension Benefit Plan, the Lincoln National Life Insurance Company Agents’ Excess
Compensation Pension Benefit, and the Jefferson-Pilot Corporation Supplemental
Benefit Plan (the “Predecessor Plans”). All benefits earned under the
Predecessor Plans as of November 5, 2007, and through December 31, 2007 shall be
payable under this Plan. In addition, certain benefits under this Plan will
cease to accrue or “freeze” as of December 31, 2007. Finally, this Plan
incorporates changes made to the Predecessor Plans in order to comply with Code
section 409A, added by the American Jobs Creation Act of 2004 (the “JOBS Act”).

The purpose of the Plan is to provide or “restore” certain benefits that cannot
be paid under the Corporation’s qualified retirement plans due to Internal
Revenue Service limitations on the amount of annual benefits payable under
tax-qualified plans, and the amount of compensation that can be considered under
a tax-qualified plan formula. The qualified retirement plan benefits that are
“restored” by this Plan are the benefits provided by:

The Lincoln National Corporation Employees’ Retirement Plan;

The Jefferson-Pilot Corporation Employees’ Retirement Plan;

The Lincoln National Life Insurance Company Agents’ Retirement Plan; and

The Jefferson-Pilot Life Insurance Company Agents’ Retirement Plan (including
the “Current Service Accounts”)

The Plan is intended (1) to comply with Code section 409A and the official
guidance issued thereunder, except for amounts covered by Appendix A, and (2) to
be “a plan which is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA. Notwithstanding any other provision of this Plan, this
Plan shall be interpreted, operated and administered in a manner consistent with
these intentions.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Wherever used herein the terms below shall have the following meaning:

“ABGA Agent” means an agency building general agent for the legacy Jefferson
Pilot Life Insurance Company (merged with and into the Lincoln National Life
Insurance Company on April 2, 2007).

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Corporation under section 414 of the Code.

“Benefit Commencement Date” means the date that Plan benefits are scheduled to
be paid in a cash lump sum, or scheduled to begin to be paid if the Participant
has elected to receive periodic payments of Plan benefits, pursuant to the
applicable paragraph of Section 4.1 below.

“Benefit Determination Date” means the date that Plan benefits are calculated.

“Change of Control” means an event that qualifies as a change of control of the
Corporation under the Lincoln National Corporation Executives’ Severance Benefit
Plan (as in effect immediately prior to such change of control).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Corporation’s Board of
Directors or such other committee as may be appointed by the Board of Directors
from time to time.

“Corporation” means Lincoln National Corporation or any successor corporation or
other entity.

“Current Service Accounts” means the accounts under the JP Agents’ Plan to which
the active, post-1975 money purchase pension plan contributions under the JP
Agents’ Plan are credited.

“Disabled” means, with respect to a Participant, that the Participant has been
determined to be disabled as defined in the applicable Qualified Plan.

“DAN Agent” means a district agency network agent aligned with the legacy
Jefferson Pilot Life Insurance Company’s retail sales organization (merged with
and into the Lincoln National Life Insurance Company on April 2, 2007).

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Corporation or an Employer. The term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant, or a person
otherwise designated by the Corporation or an Employer as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of the Corporation or a Participating Employer by any governmental or judicial
authority.



--------------------------------------------------------------------------------

“Employer” means Lincoln National Corporation and any Affiliate who has adopted
this Plan as a participating Employer.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Grandfathered Benefits” means, with respect to terminated vested Participants
as of December 31, 2004, or active Participants who have not accrued a benefit
in this Plan since December 31 ,2004, the benefit amounts earned and vested
under this Plan pursuant to Article III as of December 31, 2004 within the
meaning of Code section 409A and the official guidance thereunder. Except as
specified herein, Grandfathered Benefits are subject to the distribution rules
that were in effect under the Predecessor Plans as of December 31, 2004.

“JP Agents’ Plan” means the Jefferson-Pilot Life Insurance Company Agents’
Retirement Plan (the traditional final average pay type component was frozen
effective December 31, 1975; as of the effective date of this Plan it continues
as a money purchase pension plan with Current Service Accounts).

“JP Plan” means the Jefferson-Pilot Corporation Employees’ Retirement Plan.

“Key Employee” means an Employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Corporation
or its Affiliates, i.e., a key employee (as defined in Code section 416(i)
without regard to paragraph (5) thereof) . Key Employees shall be determined in
accordance with Code section 409A using December 31st as the determination date.
A listing of Key Employees as of an identification date shall be effective for
the 12-month period beginning on the April 1st following the identification
date.

“LNC Plan” means the Lincoln National Corporation Employees’ Retirement Plan.

“LNL Agent” means a full-time life insurance salesman for Lincoln National Life
Insurance Company.

“LNL Plan” means the Lincoln National Life Insurance Company Agents’ Retirement
Plan.

“Participant” means any Employee, LNL Agent, ABGA Agent, or DAN Agent who has
accrued a Plan benefit as described in Article III of the Plan below. All
Participants shall belong to a “select group of management or highly compensated
employees,” as such phrase is defined under ERISA. Effective December 31, 2007,
there shall be no new Participants in this Plan.

“Participating Employer” means the Corporation and the Lincoln National Life
Insurance Company and any other Affiliate which adopts the Plan with the written
consent of the Corporation.



--------------------------------------------------------------------------------

“Plan” means the Lincoln National Corporation Excess Retirement Plan, as set
forth herein and as amended from time to time.

“Plan Administrator” means the Senior Vice President of Human Resources.

“Present Value” means, for a Participant whose Plan benefits are expressed as an
annuity, the lump sum present value of the accrued benefit calculated using the
actuarial assumptions for calculating lump sum amounts under the applicable
Qualified Plan. For Plan benefits expressed as a cash balance account, or a
money purchase pension plan account, Present Value is simply the amount credited
to the Participant’s account as of the applicable determination date.

“Qualified Plans” means, collectively, the Lincoln National Corporation
Employees’ Retirement Plan (referred to individually as the “LNC Plan”), the
Lincoln National Life Insurance Corporation Agents’ Retirement Plan (referred to
individually as the “LNL Plan”), the Jefferson-Pilot Corporation Employees’
Retirement Plan (referred to individually as the “JP Plan”), and the
Jefferson-Pilot Life Insurance Corporation Agents’ Retirement Plan (referred to
individually as the “JP Agents’ Plan”).

“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A.



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Participation in the Plan by an Employee, LNL Agent, ABGA Agent, or DAN Agent
begins when the individual begins to accrue a Plan benefit as described in
Article III below. Effective December 31, 2007, there shall be no new
Participants in the Plan.

ARTICLE III

PLAN BENEFITS

3.1 General.

(a) LNC Plan Participants. Participants in the LNC Plan shall accrue benefits as
described in Section 3.2 below, except that benefit accruals under this Plan
shall cease or “freeze” effective December 31, 2007 for Participants in the LNC
Plan. Notwithstanding the foregoing, any LNC Plan Participant who is determined
to be Disabled as of December 31, 2007 shall continue to accrue certain benefits
until the earlier of (i) the date that they are determined to be no longer
Disabled, or (ii) attainment of age 65.

(b) LNL Plan Participants. LNL Agents participating in the LNL Plan accrued
benefits as described in Section 3.2 below under this Plan until December 31,
1994. Benefit accruals under this Plan ceased or “froze” effective December 31,
1994 for Participants in the LNL Plan.

(c) JP Plan Participants. Participants in the JP Plan shall accrue benefits as
described in Section 3.2 below, except that benefit accruals under this Plan
ceased or “froze” effective January 31, 2007 for DAN Agents, and benefit
accruals under this Plan will cease or “freeze” effective December 31, 2007 for
all other Participants in the JP Plan. Notwithstanding the foregoing, any DAN
Agent determined to be Disabled with at least five (5) years of participation
service as of January 31, 2007, or any other JP Plan Participant who is
determined to be Disabled with at least five (5) years of participation service
as of December 31, 2007, shall continue to accrue certain benefits under this
Plan until the earlier of (i) the date that they are determined to be no longer
Disabled, or (ii) attainment of age 65. In addition, any DAN Agent who is
determined to be Disabled with at least five (5) years of participation service
upon becoming Disabled, or any other JP Plan Participant who is determined to be
disabled with at least five (5) years of participation service upon becoming
Disabled, shall receive Disability Retirement Income as defined in Section 3.4
of the JP Plan, however, the amount of annual compensation and participation
service used to determine the amount of Disability Retirement Income for a DAN
Agent whose Disability Retirement Income commences after January 31, 2007 will
be frozen as of January 31, 2007, and the amount of annual compensation and
participation service used to determine the amount of Disability Retirement
Income for any other JP Plan Participant whose Disability Retirement Income
commences after December 31, 2007 will be frozen as of December 31, 2007.



--------------------------------------------------------------------------------

(d) JP Agents’ Plan Participants. ABGA Agents participating in the JP Agents’
Plan accrued benefits as described in Section 3.2 under the final average pay
formula of the JP Agents’ Plan, which ceased or “froze” effective December 31,
1975. ABGA Agents participating in this Plan on or after January 1, 1976
received contributions to Current Service Accounts, as described in Section 3.2
below, until December 31, 2006. Contributions under this Plan ceased or “froze”
effective December 31, 2006 for ABGA Agents participating in this Plan. DAN
Agents participating in the JP Agents’ Plan effective January 1, 2007 have
Current Service Accounts that are not eligible for benefits that restore JP
Agents’ Plan benefits under this Plan.

3.2 Amount of Benefits.

(a) The amount of benefit under a final average pay formula that is payable to a
Participant on his or her Benefit Commencement Date will be equal to (i) minus
(ii), where:

(i) is the benefit amount the Participant would be entitled to receive under the
applicable Qualified Plan formula, determined without regard to the limitations
imposed on such amount by Code sections 401(a)(17) and 415 (and the provisions
of the Qualified Plan applying those limitations); and

(ii) is the benefit amount actually payable to the Participant under the
applicable Qualified Plan formula, as reduced by such limitations, as of his or
her Benefit Commencement Date.

(b) The amount of benefit under a cash balance formula credited to a Cash
Balance Account, or under a money purchase pension plan formula credited to a
Current Service Account (together, “Account Balance”) that is payable to a
Participant on his or her Benefit Commencement Date will be equal to (i) minus
(ii), where:

(i) is the Participant’s Account Balance determined using the employer
contributions that would have been credited to the Account under the applicable
Qualified Plan if not for the limitations imposed on such contributions by Code
sections 401(a)(17) and 415 (and the provisions of the Qualified Plan applying
those limitations); and

(ii) is the Participant’s actual Account Balance under the applicable Qualified
Plan determined using actual employer contributions, as reduced by such
limitations.

Notwithstanding the foregoing, the maximum amount of annual compensation earned
after 1999 used to determine benefits under this Plan for any LNL Agent
participating in the LNC Plan who is an LFA or Sagemark RCEO or Sales Manager
shall be $500,000 (with consistent “grandfathering” for Participants whose
annual compensation for any year prior to 2000 exceeded $500,000, all as
determined by the Corporation’s Director of Human Resources). In addition, for
purposes of calculating the amount of benefit under 3.2(a)(i) only, amounts
deferred under the Lincoln National Corporation Executive Deferred Compensation
Plan for Employees are included in the definition of eligible compensation under
the applicable Qualified Plan formula.



--------------------------------------------------------------------------------

3.3 Vesting. A Participant shall be vested in his or her Plan benefit if he or
she has met the requirements for early retirement or is otherwise fully vested
under the applicable Qualified Plan.

ARTICLE IV

DISTRIBUTION OF BENEFITS

The provisions of this Article IV shall apply only to amounts that are not
Grandfathered Benefits. The distribution rules applicable to the Grandfathered
Benefits are set forth in Appendix A.

4.1. Default Distributions Upon Separation from Service.

(a) LNC Plan Participants. Absent an effective election pursuant to Section 4.5
below, a LNC Plan Participant’s default Benefit Determination Date is the first
day of the month that is a full thirteen (13) months from the date that the
Participant Separates from Service. Payment of the Present Value of the
Participant’s benefit will be made to the Participant in the form of a cash lump
sum on his or her Benefit Commencement Date. The Benefit Commencement Date is as
soon as administratively practicable after the default Benefit Determination
Date, but in no event later than 90 days after the default Benefit Determination
Date.

Notwithstanding the foregoing, in the case of an LNC Plan Participant who is at
least 53 years of age and has not yet attained age 55 at the time they are job
eliminated, as that term is defined under the Lincoln National Corporation
Severance Pay Plan, such Participant will be “stretched” or treated as having
attained age 55. A “Stretched” Participant’s default Benefit Determination date
will be the first of the month that is thirteen (13) full months following the
month after Separation from Service, but no earlier than age 55.

(b) JP Plan Participants. Absent an effective election pursuant to Section 4.5
below, for JP Plan Participants who Separate from Service prior to January 1,
2008, the default Benefit Determination Date shall be the later of the first day
of the month following the month in which the Participant Separates from
Service, or age 55. Absent an effective election pursuant to Section 4.5 below,
for JP Plan Participants who Separate from Service on or after January 1, 2008,
the default Benefit Determination Date shall be the first day of the month
following the month in which the Participant Separates from Service. Payment of
the Present Value of the Participant’s benefit will be made to the Participant
in the form of a cash lump sum on his or her Benefit Commencement Date. The
Benefit Commencement Date is as soon as administratively practicable after the
default Benefit Determination Date, but in no event later than 90 days after the
default Benefit Determination Date.

(c) LNL Plan Participants. Any benefits still to be provided under the LNL Plan
are Grandfathered Benefits. Please see Appendix A.



--------------------------------------------------------------------------------

(d) JP Agents’ Plan Participants.

(i) Final Average Pay Benefits. Any final average pay benefits still to be
provided under the JP Agents’ Plan are Grandfathered Benefits. Please see
Appendix A.

(ii) Current Service Accounts. Absent an effective election pursuant to
Section 4.5 below, for JP Agents’ Plan Participants who Separate from Service
prior to January 1, 2008, the default Benefit Determination Date shall be the
later of the first day of the month following the month in which the Participant
Separates from Service, or age 55. Absent an effective election pursuant to
Section 4.5 below, for JP Agents’ Plan Participants who Separate from Service on
or after January 1, 2008, the default Benefit Determination Date shall be the
first day of the month following the month in which the Participant Separates
from Service. Amounts credited to a Current Service Account under this Plan
shall be paid to the Participant in the form of a cash lump sum on their Benefit
Commencement Date. The Benefit Commencement Date is as soon as administratively
practicable after the default Benefit Determination Date, but in no event later
than 90 days after their default Benefit Determination Date.

4.2 Distributions to Disabled Participants. A Disabled Participant’s Plan
benefit will be distributed as provided under the applicable subsection of
Section 4.1 above. Disability Retirement Income under Section 3.1(c) of this
Plan is payable to eligible Participants until the earlier of (i) the date that
they are determined to be no longer Disabled, or (ii) attainment of age 65.

4.3 Distributions Upon Death. In the event of the death of the Participant
before payment of his benefit has been made, the Present Value of the
Participant’s benefit will be distributed in a lump sum payment as soon as
practicable after death to the Participant’s beneficiary (but in no event later
than 90 days after the Participant’s death). In the event of the death of the
Participant after benefits have commenced in the form elected by the Participant
pursuant to Section 4.5 below, death benefits, if any, provided under the form
elected by the Participant will be paid to the Participant’s beneficiary in the
distribution form already begun. A Participant shall designate his beneficiary
in a writing delivered to the Plan Administrator prior to death in accordance
with procedures established by the Plan Administrator. In the event that a
Participant dies prior to his/her Benefit Commencement Date and has not properly
designated a beneficiary, or if no designated beneficiary is living on the date
of distribution, such amount shall be distributed to the Participant’s estate.

4.4 Benefits After a Change of Control. In the case of a Participant who
Separates from Service after a Change of Control with a nonforfeitable right to
benefits in the applicable Qualified Plan, Plan benefits will be distributed as
provided under the applicable subsection of Section 4.1 above.

For Participants receiving benefits under the final average pay or final average
salary formulas of the applicable Qualified Plan, such benefits shall be reduced
for early commencement pursuant to the terms and provisions of the applicable
Qualified Plan.



--------------------------------------------------------------------------------

4.5 Alternative Elections. A Participant may elect a Benefit Distribution Date
or form of distribution other than the default Benefit Distribution Date or
default form of distribution set forth in Section 4.1 above by making Initial or
Secondary Elections as described below. Alternative forms of distribution
include any available optional form of benefits provided under the applicable
Qualified Plan. Initial and Secondary Elections must be made in accordance with
procedures established by the Plan Administrator, and must satisfy the following
conditions:

(a) Initial Elections. Participants are not permitted to make Initial Elections
for an alternative Benefit Determination Date. Participants may make an Initial
Election for an alternative benefit form. Initial Elections are not valid unless
made by the Participant on or before the earlier of Separation from Service and
December 31, 2008 and must be made at least 366 days prior to the Participant’s
default Benefit Determination Date (elections may not take effect for twelve
(12) months after the date on which the election is made). If a Participant
fails to make a valid Initial Election under this paragraph, then the default
form of distribution set forth in Section 4.1 above shall be deemed to be the
Participant’s Initial Election.

(b) Secondary Elections. A Participant may make only one Secondary Election to
change his/her Benefit Distribution Date and form of distribution. A Secondary
Election is not valid unless it meets the following three conditions: (i) it
must be made at least 366 days prior to the Participant’s default Benefit
Determination Date (elections may not take effect for twelve (12) months after
the date on which the election is made), (ii) the election to change the Benefit
Distribution Date and/or form of distribution shall defer or delay payment of
the Participant’s benefit for at least five (5) years from the default Benefit
Determination Date, and (iii) in no event shall the Participant be allowed to
defer his or her Benefit Determination Date beyond the date they attain age 65.

No alternative election made pursuant to this Section 4.5 may result in an
impermissible acceleration of payment, including accelerations of payment as
defined under Code section 409A.

4.6 Cash Out of Lump Sums. Notwithstanding Section 4.1 above and any election
pursuant to Section 4.5 above by a Participant to the contrary, and subject to
Section 4.7 below, if the Present Value of a Participant’s benefit is $15,500 or
less at the time the Participant Separates from Service, the benefit shall be
distributed to the Participant in a lump sum payment as soon as administratively
possible after Separation from Service.

4.7. Distributions to Key Employees. Notwithstanding any other provision of this
Plan to the contrary, in the event a Participant is a Key Employee as of the
date of his or her Separation from Service, distributions to such Participant
shall not be paid earlier than six months after the date upon which the Key
Employee Separates from Service. Payments that are delayed under this Section
shall be paid on the later of the first day of the seventh month following the
month in which the Participant’s Separation from Service occurs (or, if earlier,
the first day of the month following the Participant’s death). Interest shall
not accrue on such amounts during the period of delay.



--------------------------------------------------------------------------------

4.8 Effect of Early Taxation. If a Participant’s benefits under the Plan are
includable in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

4.9 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

(a) The Corporation’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

(b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 4.9 shall be paid in
accordance with Code section 409A.

ARTICLE V

ADMINISTRATION

5.1 General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out the provisions hereof. The
Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Corporation with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including employees of the Corporation, such
administrative duties as it sees fit. The Committee delegated the review of
claims and appeals for benefits under this Plan to the Benefit Appeals Committee
of the Corporations’ Benefits Committee, effective September 15, 2004 (the
“Appeals Committee”). Effective November 5, 2007, the Committee delegates to the
Senior Vice President of Human Resources responsibility for operating and
administering the Plan.

5.2 Claims for Benefits.

(a) Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Appeals Committee or its delegate at such address as may be specified from
time to time. Claimants will



--------------------------------------------------------------------------------

be notified in writing of approved claims, which will be processed as claimed. A
claim is considered approved only if its approval is communicated in writing to
a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Appeals Committee. If special circumstances (such as for a
hearing) require a longer period, the claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Appeals Committee and will clearly set forth:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Appeals Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Appeals Committee within 60 days
of the receipt by the claimant of written notice of the denial of the claim. A
claimant or the claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits and may submit
issues and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.



--------------------------------------------------------------------------------

(e) Decision Upon Review. The Appeals Committee will provide a prompt written
decision on review. If the claim is denied on review, the decision shall set
forth:

(i) the specific reason or reasons for the adverse determination;

(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Appeals Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Appeals Committee determines that special
circumstances (such as for a hearing) require such extension. If an extension of
time is required, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period.

(f) Finality of Determinations; Exhaustion of Remedies; Limitations Period. To
the extent permitted by law, decisions reached under the claims procedures set
forth in this Section shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits by the Appeals Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

5.3 Indemnification. To the extent not covered by insurance, the Corporation
shall indemnify the Appeals Committee, each employee, officer, director, and
agent of the Corporation, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Corporation
shall not indemnify any person for liabilities or expenses due to that person’s
own gross negligence or willful misconduct.



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment or Termination. The Corporation reserves the right to amend or
terminate the Plan when, in the sole discretion of the Corporation, such
amendment or termination is advisable, pursuant to a resolution or other action
taken by the Committee. The Plan may also be amended pursuant to a written
instrument executed by the Corporation’s senior most human resources officer to
the extent such amendment is required under applicable law or is required to
avoid having amounts deferred under the Plan included in the income of
Participants or beneficiaries for federal income tax purposes prior to
distribution.

6.2 Effect of Amendment or Termination. Except as provided in the next sentence,
no amendment or termination of the Plan shall adversely affect the rights of any
Participant or beneficiary receiving benefits under the Plan as of the effective
date of such amendment or termination. Upon termination of the Plan,
distribution of Plan benefits shall be made to Participants and beneficiaries in
the manner and at the time described in Article IV, unless the Corporation
determines in its sole discretion that all such amounts (except for
Grandfathered Benefits) shall be distributed upon termination in accordance with
the requirements under Code section 409A. Upon termination of the Plan, no
further benefit accruals shall occur.

In the event of a Change of Control, no amendment or termination of this Plan
shall adversely affect the right of any Participant to the benefits accrued by
the Participant or to payment of such benefits under the terms of this Plan as
in effect immediately prior to such Change of Control.

ARTICLE VII

GENERAL PROVISIONS

7.1 Source of Payments; Rights Unsecured. The amount of any benefit payable
under the Plan with respect to any Participant shall be paid from the general
assets of the Employer that last employed that Participant. The right of a
Participant or his beneficiary to receive a distribution hereunder shall be an
unsecured (but legally enforceable) claim against the general assets of an
Employer, and neither the Participant nor his beneficiary shall have any rights
in or against any assets of an Employer. The Plan at all times shall be
considered entirely unfunded for tax purposes. Any funds set aside by an
Employer for the purpose of meetings its obligations under the Plan, including
any amounts held by a trustee, shall continue for all purposes to be part of the
general assets of the Employer and shall be available to its general creditors
in the event of the Employer’s bankruptcy or insolvency. An Employer’s
obligation under this Plan shall be that of an unfunded and unsecured promise to
pay money in the future.

7.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by an Employer or any other person or entity that the assets of an
Employer will be sufficient to pay any benefits hereunder.



--------------------------------------------------------------------------------

7.3 No Enlargement of Rights. No Participant or beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to an
Employer.

7.4 Spendthrift Provision. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

7.5 Applicable Law. To the extent not preempted by federal law, the Plan shall
be governed by the laws of the State of Indiana.

7.6 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Employers and the Plan with respect to the
payment.

7.7 Taxes. The Corporation or other payor may withhold from a benefit payment
under the Plan or a Participant’s wages, or the Corporation may reduce a
Participant’s accrued benefit under the Plan, in order to meet any federal,
state, or local tax withholding obligations with respect to Plan benefits. The
Corporation or other payor shall report Plan payments and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.

7.8 Corporate Successors. The Plan and the obligations of an Employer under the
Plan shall become the responsibility of any successor to the Employer by reason
of a transfer or sale of substantially all of the assets of the Employer or by
the merger or consolidation of the Employer into or with any other corporation
or other entity.

7.9 Unclaimed Benefits. Each Participant shall keep the Committee informed of
his current address and the current address of his designated beneficiary. The
Committee shall not be obligated to search for the whereabouts of any person if
the location of a person is not made known to the Committee.

7.10 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.

7.11 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the President and Chief Executive Office of the Corporation
has executed this amendment, restatement, and termination of the Plan as of this
     day of December, 2007.

 

LINCOLN NATIONAL CORPORATION     By:   Dennis R. Glass Its:   President and
Chief Executive Officer



--------------------------------------------------------------------------------

APPENDIX A

Grandfathered Benefits

All Plan benefits payable under The Lincoln National Life Insurance Company
Agents’ Retirement Plan (the “LNL Plan”) are Grandfathered Benefits. Benefits
under the final average pay formula of the LNL Plan were frozen effective
December 31, 1994. The LNL Plan continued as an active money purchase pension
plan until it, too, was frozen on December 31, 2004.

In addition, any Plan benefits earned and vested with respect to (a) terminated
vested Participants as of December 31, 2004, or (b) active Participants who have
not accrued a benefit since December 31, 2004 under the following Plans are
“Grandfathered Benefits”:

The Lincoln National Corporation Employees’ Retirement Plan;

The Jefferson-Pilot Corporation Employees’ Retirement Plan; and

The Jefferson-Pilot Life Insurance Company Agents’ Retirement Plan (all Plan
benefits earned under the final average pay formula of the JP Agents’ Plan are
Grandfathered Benefits. Benefits under the final average pay formula were frozen
effective December 31, 1975)

Distribution Provisions for Grandfathered Benefits. Distribution of
Grandfathered Benefits shall be made in accordance with the terms of the
applicable Predecessor Plan in effect on December 31, 2004, as summarized in
(1) and (2) below:

(1) In general, the benefit commencement date, and the form of distribution for
a Grandfathered Benefit is the same as elected under the applicable Qualified
Plan.

(2) Participants with Grandfathered Benefits may change or defer their benefit
commencement date and/or distribution form only as provided under the terms of
the applicable Predecessor Plan in effect on December 31, 2004. Any elections to
change or defer a benefit commencement date or distribution form must be made at
least 366 days prior to the original benefit determination date in effect for
the Participant.

In addition, Effective January 1, 2008, if the Present Value of a Participant’s
Grandfathered Benefit is $15,500 or less at the time the Participant Separates
from Service, the benefit shall be distributed to the Participant in a lump sum
payment as soon as administratively possible after Separation from Service.